DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.
Claims 1, 7-10, 14 and 16 are currently amended.
Claim 17 is cancelled.
Claims 1-16 and 18-20 are pending.

Response to Arguments
Applicant’s arguments filed 9/21/2020 have been fully considered, and are in part persuasive.

Applicant’s Reply to Examiner’s Response
First, Applicant states “The Examiner relies upon “KSR Rationale A ” to disclose net sales… Unfortunately, the KSR Rationale A is not properly asserted here since it lacks the required factual findings. A bare assertion of the Rationale is not a valid assertion. If we accept this rationale (which Applicant clearly does not) as applying here, then elements alleged to be known should be published 
In response, Applicant’s arguments are considered but are moot in view of the amended claims. An updated rejection has been issued as detailed below. As such, Examiner remains unpersuaded.

Second, Applicant states "Benson does not look for a ‘model production department, ...
acquire a production plan of the model production department... identify the acquired production plan as model production plan numbers; normalize the model production plan numbers for each store ... ”, current claim 1. Instead, Bensons does a much different calculation… The current system does not calculate “medians” and does not multiply by a “lift factor” as is done in Benson” [Arguments, pages 12-13].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that while Benson includes factors that are not included in the present invention, the production departments of Benson, in combination with the control store elements of Connolly as detailed in the revised rejection below, are considered to disclose the model production departments. As such, Examiner remains unpersuaded.

Third, Applicant states “Again the Examiner refers to “KSR Rationale A ” but does not provide any factual findings. The same logic for the Second Point above also applies here” [Arguments, pages 13-14].
In response, Applicant’s arguments are considered but are moot in view of the amended claims. An updated rejection has been issued as detailed below. As such, Examiner remains unpersuaded.

Fourth, Applicant states “adjustments for store size… The Examiner directs the Applicant to (Lee, column 12, lines 40-49)… The normalization done in the current claims is one of an adjusted ratio as indicated below: (no. of items to make for current store)/current store size :: (no. made by model store)/model store size
There is no combining into single percent value, nothing is added to each data element, and therefore this type of normalization would not be compatible with the claimed invention” [Arguments, page 14].
In response, Applicant’s arguments are considered but are moot in view of the amended claims. An updated rejection has been issued as detailed below. As such, Examiner remains unpersuaded.

Claim Objections
First, Applicant states “Claims 9 and 16 have been amended to remove the objections” [Arguments, page 15].
In response, Applicant’s arguments are considered. Examiner observes amended claims 9 and 16 no longer recite the issues which were objected to.

35 USC § 112 Rejections
First, Applicant states “Claims 1, 7, 8 and 16 have been amended to correct problems indicated in the Section 112 rejections.
In response, Applicant’s arguments are considered and are persuasive. However, Examiner observes the amended claims present new issues relative to 35 USC § 112 as detailed in the rejection below.

35 USC § 103 Rejections
First, Applicant states “Eltchaninoff creates hypotheses of how many of each item to make based upon a few future factors… The current system generally finds a best performing store in a given time zone for a given item and shares the production plan numbers for this model store with the remaining stores in this time zone, for this item. This or other stores may be the model stores for other items… Claim 1 does not use any of the criteria listed above that Eltchaninoff uses in the algorithm… The claimed invention relies upon actual data… The current invention uses the best normalized net sales as the model for other stores for the same time period. Actual sales data used by the claimed invention is objective, while the inputs used by Eltchaninoff are subjective” [Arguments, pages 15-18].
In response, Applicant’s arguments are considered but are not persuasive. Examiner observes that while Eltchaninoff includes elements which “claim 1 does not use”, Eltchaninoff does include disclose several aspects of the present invention. With respect to the normalization and net sales elements, Examiner relies of Connolly and KSR Rationale D as detailed below in the revised rejection. As such, Examiner remains unpersuaded.

Second, Applicant states “Lee uses mathematics in columns 17-18 to try to predict how influence factors change sales… However, the current system analyzes net sales and number displayed. It does not care why the items are selling, but just needs to know how many to make and display. This is why the current system is more flexible than Lee or Eltchaninoff or a combination of both” [Arguments, page 18].
In response, Applicant’s arguments are considered but are moot in view of the amended claims. An updated rejection has been issued as detailed below. As such, Examiner remains unpersuaded.



Third, Applicant states “Current claim 1 requires:
“identify the production department of one of the plurality of stores in the selected time zone having net sales of the item for the scheduled time period above a predetermined amount as a model production department”.
This is not disclosed in either Eltchaninoff, Lee, Cardno or a combination of these cited references” [Arguments, page 19].
In response, Applicant’s arguments are considered but are moot in view of the amended claims. An updated rejection has been issued as detailed below. As such, Examiner remains unpersuaded.

Fourth, Applicant states “Eltchaninoff, Lee and Cardno or a combination of these do not disclose identifying a model production department or normalizing the model production plan numbers for each store in a geographic time zone.
Eltchaninoff, Lee, and Cardno or a combination of these also do not disclose:
“communicate the normalized production plan numbers to each store in the geographic zone that is ready to begin production just before the scheduled production period”, current claim 1” [Arguments, page 20].
In response, Applicant’s arguments are considered but are moot in view of the amended claims. An updated rejection has been issued as detailed below. As such, Examiner remains unpersuaded.

Fifth, Applicant states “Cardno only discloses data visualization. Cardno is not related to any plans for preparing foods for stores times across different time zones. Cardno does not mention making calculations just before they are needed in stores in a plurality of time zones…
The current Office Action indicated:
“Therefore, they are unable to dynamically react to rapidly changing consumer demands. In addition, there is limited capability to understand, on a store-by-store basis (discloses each store), the correlation between consumer demand and weather, local events, pricing, etc.)”, current Office Action at page 14 quoting Eltchaninoff
This only discloses a “store-by-store basis”. The Eltchaninoff disclosure only require a plurality of stores. It never specified if they are in the same or different time zones” [Arguments, page 21].
In response, Applicant’s arguments are considered but are not persuasive. As detailed in the previous rejection, Examiner relies on the store by store basis elements of Eltchaninoff in combination with the geographic time zone elements of Cardno to disclose the above argued limitations. Further, Examiner directs the Applicant to (Cardno, ¶ 348, Selectable Layers are interactive and consist of Layers items that can have associated data. On a retail spatial map it includes store locations as they have associated data), cited in the revised rejection below, which discloses a retail spatial map including store locations (i.e. stores in different time zones), and wherein the data is dynamically displayed upon selection. Thus, Examiner respectfully maintains these elements of Cardno and Eltchaninoff in combination disclose the above argued limitations. As such, Examiner remains unpersuaded.

Sixth, Applicant states “displaying some items increases sales more than other items displayed. Since this is very difficult to predict, or model, actual numbers are used from the stores with the best results normalized for store size, then capped to a maximum which may fit in a display case of each store, then used in the calculation of the production plan of each store.
None of the cited prior art documents disclose anything similar to this idea, and therefore, are not as accurate as the current invention” [Arguments, pages 21-22].
In response, Applicant’s arguments are considered but are not persuasive. Examiner observes that these arguments are not directed to specific claim elements or limitations. With respect to items displayed in a display case, Examiner directs the Applicant to (Benson, ¶ 2, Retail stores, such as a supermarket, often order items in bulk that are to be prepared in-store prior to display and customer selection. A cut-down case, for example, contains a single component that may be divided into a number of variably sized items of various item types. A side of beef or a primal (which is a portion of a side of beef) is a type of item that may be part of a cut-down case, as an example), wherein Benson discloses a cut-down case (i.e. the modular display of the present invention). As such, Examiner remains unpersuaded.

Seventh, Applicant states “Cardno is cited to disclose the calculation of production plans and communication (rollout) according to geographic time zones… The argument is that since we use the same process in various time zones, but have different values for the inputs (independent variables) that the disclosure of the limitation of the current claims of a geographic time zone by geographic time zone, last minute calculation of the production plan is not required. The Applicant disagrees… The Applicant has a right to see where it is disclosed in the prior art that a fresh food production plan is calculated just before stores open in various times zones and roll-out in a time zone by time zone format to provide the most accurate numbers” [Arguments, page 22].
In response, Applicant’s arguments are considered but are not persuasive. Regarding the “fresh food production plan is calculated just before stores open in various times zones and roll-out in a time zone by time zone format to provide the most accurate numbers”, Examiner directs the Applicant to (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows; it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas), wherein Eltchaninoff discloses calculating a timely production plan for fresh food. Examiner further directs the Applicant to at least the abstract paragraph of Benson, which states, in part, “A computer-assisted method of determining and producing quantities of perishable, store-prepared food items that should be displayed for consumer selection and purchase on a daily basis is provided”. Regarding the geographic time zone elements, Examiner again directs the Applicant to Cardno as stated in response to the above arguments and in the revised rejection below.  As such, Examiner remains unpersuaded.

Eighth, regarding claim 8, Applicant states “The cited prior art documents do not disclose acquiring net sales, normalizing them to adjust for store size, identifying a model store, using the normalized, capped production plan numbers for the model store for this item. This is quite different from trying to calculate an “adjusted True Demand” described in Eltchaninoff” [Arguments, page 25].
In response, Applicant’s arguments are considered but are not persuasive. As stated in response to the above arguments, with respect to the normalization and net sales elements, Examiner relies of Connolly and KSR Rationale D as detailed below in the revised rejection. As such, Examiner remains unpersuaded. With respect to the capped production plan numbers, Examiner directs the Applicant to (Eltchaninoff, ¶ 98-99, Item Master screen 624 displays detailed information about an item and allows maintenance of that information, categorized into the following sections, which are unique to the application: [0099] Item Code, Item Description, Order Start Date and Order Stop Date, Auto Order Start and Auto Order Stop Date, Order Quantity Minimum, Order Maximum, On-Hand for Display, Auto Order Calculation Method, Absolute Minimum, Absolute Maximum (discloses production cap), Min/Max Calculation, Rounding Method, Suggested Order Qty Source, Item Requires Review and Allow Default Order Qty.), wherein the absolute maximum order quantity represents the production cap. Regarding the model store elements, Examiner directs the Applicant to the control store of Connolly as detailed in the revised rejection below. As such, Examiner remains unpersuaded.

Ninth, Applicant argues claims 7, 16 and the various dependent claims should be allowable based on the above arguments [Arguments, pages 23-27].
In response, Applicant’s arguments are considered but are not persuasive for the same reasons as stated above.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites the limitation stating “identifying in the selected store a maximum number of items than can be displayed in a modular display size available for the items”. It should instead state “identifying in the selected store a maximum number of items that can be displayed in a modular display size available for the items”, or the like. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8-9, 16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the limitation stating, “normalizing the net sales to adjust for store size relative to an average store size of the plurality of stores”.
Claim 9 recites the limitation stating, “normalizing the net sales trends to adjust for the selected store size relative to the average store size of the plurality of stores”.
Claim 16 recites the limitation stating, in part, “normalize the average net sales from each of the other production departments relative to an average store size for the plurality of stores to adjust for store size”.
Examiner observes that the original disclosure does not appear to detail or mention any normalization with respect to “average store size”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are with respect with the limitation which states:
calculate a production number of each item to make and display in a current time period by averaging a plurality of equivalent previous time periods for the selected store in the selected time zone, as the local production plan, acquire the average net sales for each item for the current time period from a plurality of other production departments, normalize the average net sales from each of the other production departments relative to an average store size for the plurality of stores to adjust for store size, determine a production department having highest normalized net sales for each item and identify each as a model production department for the specific item, acquire the local production plan for the model production departments as the model production plan for each item, normalize the model production plan for current store size relative to the model store size for each individual store as, capping the calculated production number at a maximum number of each items that can be made based upon inventory available at each store for each item as the updated production plan
Specifically, for example, this limitation states omitted elements with regard to the element which states …normalize the model production plan for current store size relative to the model store size for each individual store as, capping the calculated production number…
Wherein this element seeks to “…normalize the model production plan for current store size relative to the model store size for each individual store as…”, and then goes on to recite “capping the calculated production number”. Examiner is unclear how to interpret this claim. 
Claims 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "capping the calculated production number at a maximum number of each items that can be made based upon inventory available at each store for each item as the updated production plan”. However, the claim does not previously recite an updated production plan. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Eltchaninoff et al., U.S. Publication No. 2003/0055712 [hereinafter Eltchaninoff] in view of Connolly, U.S. Publication No. 2008/0243588 [hereinafter Connolly] and in further view of Cardno et al., U.S. Publication No. 2011/0261049 [hereinafter Cardno].


Regarding claim 1, Eltchaninoff discloses a system for producing, displaying and selling an optimum number of perishable items in a predetermined time period,… [Cardno discloses …in at least two different geographic time zones…] comprising: a plurality of stores… [Cardno discloses …in the at least two geographic time zones…] for making, presenting, selling, and discarding a plurality of perishable items (Eltchaninoff, ¶ 5-6, today's food retailers are unable to accurately track the profitability of the "fresh" areas of the store. They are suffering from low or no profit margins on areas like the deli, bakery and home meal replacement sections. Critical selling windows are not being calculated and therefore accurate forecasts and preparation quantities do not match with "time of day" buying habits of the consumer. In these areas the ordering, delivery schedules and preparation charts all reside in different locations. There is very little correlation between ingredient ordering, item preparation and the item's critical selling windows (discloses displaying perishable items). [0006] Accordingly, there is a need in the retail industry for a software system that addresses the problem of effective demand chain management), (Id., ¶ 4, Today, the static inventory models are based on high-level demographics and do not adjust product assortment by local store demand. Therefore, they are unable to dynamically react to rapidly changing consumer demands. In addition, there is limited capability to understand, on a store-by-store basis (discloses plurality of stores), the correlation between consumer demand and weather, local events, pricing, etc.), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses predetermined time period). This information is also presented graphically); a corporate database adapted to store information provided to it (Id., ¶ 10, in one aspect of the present invention there is provided a system for managing inventory including a store client, an application for running an inventory management algorithm, a database providing store-level data (discloses corporate database) to the application for the inventory management algorithm), (Id., 39, As shown in FIG. 1, this implementation model has one or more servers 101, 102 physically residing at the Head Office location. These servers 101, 102 host the e-demand application, a database 103, a backup database 130, as well as a web server and backup servers where necessary (further discloses corporate database)); a central CPU coupled to the plurality of the stores and the corporate database, and is adapted to: … [Cardno discloses …select a geographic time zone…] (Eltchaninoff, ¶ 39, As shown in FIG. 1, this implementation model has one or more servers 101, 102 physically residing at the Head Office location. These servers 101, 102 host the e-demand application, a database 103, a backup database 130, as well as a web server and backup servers where necessary (further discloses corporate database)), (Id., ¶ 52, FIG. 4 also illustrates external systems that send or receive data from sources outside the e-demand system. External systems include master file feeds, messaging, Internet feeds, etc. These data transmissions will come to the servers through a gateway processor (discloses central CPU)), (Id., ¶ 13, In another aspect of the present invention there is provided a method of managing inventory including the steps of receiving sales, receipt, and adjustment data from a store client over the Internet on an application, accessing a database with the store-level sales (discloses sales from each store, stored in a database), receipt, and adjustment data for an inventory management algorithm, and providing future event information to the application, and running an inventory management algorithm on the application based on the future event information and the store-level sales, receipt, and adjustment data); receive information indicating the… sales of each of a plurality of items from each of the stores… [Cardno discloses …in the selected time zone…] for a predetermined time period, store the received information in the corporate database (Eltchaninoff, Id., ¶ 152, during batch processing, the system will identify the IA date and then calculate demand information for all items (discloses plurality of items). All information will be calculated hourly and daily, except for Actual Event Factor, which is only calculated daily. The information available through these calculations include Sales in Units and Amount (discloses sales for a predetermined time period), Lost Sales in Units and Amount, True Demand in Units and Amount, and Actual Event Factor (as a percentage)), (Id., ¶ 13, In another aspect of the present invention there is provided a method of managing inventory including the steps of receiving sales, receipt, and adjustment data from a store client over the Internet on an application, accessing a database with the store-level sales (discloses sales from each store, stored in a database), receipt, and adjustment data for an inventory management algorithm, and providing future event information to the application, and running an inventory management algorithm on the application based on the future event information and the store-level sales, receipt, and adjustment data).
Eltchaninoff discloses sales over a time period, but does not explicitly disclose net sales.
However, Connolly discloses costs (Connolly, ¶ 18, Downloaded data comprises sales volume, retail pricing, and cost information pertinent to a test product's peer group constituents).
Since calculating the net sales is a key factor of the income statement required for U.S. business corporations, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, reducing the sales revenue of Eltchaninoff by the cost element as taught by Connolly since there are a finite number of identified, predictable potential solutions (i.e. types of sales data) to the recognized need (financial regulations) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known) (KSR Rationale D, see MPEP § 2141). 
[Connolly discloses normalize the received information for a difference in overall sales of the stores]; Eltchaninoff further discloses identify the production department of one of the plurality of stores… [Cardno discloses …in the selected time zone…] having [sales] [the combination of Eltchaninoff and Connolly teaches net sales, above] of the item for the scheduled time period above a predetermined amount as a… [Connolly discloses …model…] production department, acquire a production plan of the…  [Connolly discloses …model…] production department wherein the production plan indicates a number of each item to produce… [Connolly discloses …and a number to display…] for a plurality of scheduled time periods (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket (discloses identifying production department of a store)), (Id., ¶ 130-131, Daily Demand: h n, hn(sys), hn(used), hn(sim) [0131] This represents one period demand (sales) in the Order Cycle (discloses scheduled time period)), (Id., ¶ 145-147, Applying business rules and Vendor Constraints recalculates this equation. [0146] Validation is calculated by the following two rules: [0147] If Actual Order Quantity AOQ(used) is outside Min/Max Order Quantity range (master), the Actual Order Quantity AOQ(used) will be set to minimum, if below, or be set to maximum, if above (discloses sales above a predetermined amount). The Application changes Actual Order Quantity AOQ(used) to rounded quantity nearest to the Max or Min accordingly), (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses acquiring a production plan); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks (discloses number of items to produce), and more importantly in these areas, write-offs); identify the acquired production plan as the … [Connolly discloses …model…] production plan numbers (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule (discloses acquired production plan) based on those critical windows; it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas);
[Connolly discloses …normalize the model… Eltchaninoff further discloses …production plan numbers for each store… [Cardno discloses …in the selected geographic time zone] (Eltchaninoff, ¶ 4, Today, the static inventory models are based on high-level demographics and do not adjust product assortment by local store demand. Therefore, they are unable to dynamically react to rapidly changing consumer demands. In addition, there is limited capability to understand, on a store-by-store basis (discloses each store), the correlation between consumer demand and weather, local events, pricing, etc); calculate the production plan numbers for each store based upon the… [Connolly discloses …normalized…] production plan numbers, just before the scheduled time period resulting in an optimum number of items to produce in the time period (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows; it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated (discloses calculating production plan), and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level (discloses optimum number of items to produce) and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas), (Id., ¶ 4, Today, the static inventory models are based on high-level demographics and do not adjust product assortment by local store demand. Therefore, they are unable to dynamically react to rapidly changing consumer demands. In addition, there is limited capability to understand, on a store-by-store basis (discloses each store), the correlation between consumer demand and weather, local events, pricing, etc), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user. This information is also presented graphically (discloses predetermined time period)); communicate the … [Connolly discloses … normalized…] production plan numbers to each store in [Cardno discloses …the geographic zone] that is ready to begin production just before the scheduled time period (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses communicating a production plan just before the scheduled production time period); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas), (Id., ¶ 41, FIG. 1 also represents an example of client hardware that may be available at two or more store locations).
While suggested, Eltchaninoff does not explicitly disclose …repeat these CPU calculations for at least a next geographic time zone that is to begin making items; 
However, Connolly discloses repeating forecasting calculations for multiple business items (Connolly, ¶ 78, The annual forecast procedure for sales and margin is repeated for other SKUs comprising the test product (in the present embodiment SKU 2)).
Cardno discloses geographic time zones (Cardno, ¶ 564, According to one example, the temporal parameters in the query may be times in different time zones).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the similar time and location elements attributed to business items. It would have been obvious to substitute specific geographic locations and time intervals assigned to the multiple business items of Connolly for the various geographic time zones attributed to the “business measures” of Cardno (Cardno, ¶ 8).
Thus, the simple substitution of one known element for another producing a predictable result (KSR Rationale B) renders the claim obvious.
Eltchaninoff further discloses …and communicate the… [Connolly discloses …normalized…]  production plan numbers to each store in… [Cardno discloses …the next geographic zone] (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses communicating a production plan just before the scheduled production time period); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas), (Id., ¶ 41, FIG. 1 also represents an example of client hardware that may be available at two or more store locations).
 While suggested, Eltchaninoff does not explicitly disclose …in at least two different geographic time zones… in the at least two geographic time zones…; …select a geographic time zone…; in the selected time zone… ; normalize the received information for a difference in overall sales of the stores; in the selected time zone…; …model… model… ; …and a number to display…; model…; normalize the model… in the selected geographic time zone; …normalized…; the geographic zone.
	However, Connolly discloses …normalize the received information for a difference in overall sales of the stores (Connolly, ¶ 11, The present invention indexes control stores to test stores and test stores to all stores based on prior year subcategory sales which produces much more accurate forecasts), (Id., ¶ 14, Until now there has been no comprehensive analytical model that accurately normalizes test store and control store sales, accounts for first year build rate, seasonality, normalized margin lift, advertising effect, promotion effect, vendor funds, markdowns, cannibalization, incumbent product inventory disposition, and shelf work to cut in a new product. The present invention produces a single value equal to the increase or decrease in contribution margin that results when a new product is substituted for an existing product in its peer group); …model… model… (Id., ¶ 19, in order to realize much greater accuracy than that provided by the customary practice of comparing test store and control store sales, the raw sales data of control stores is indexed to test store sales data in the present invention. The basis for the index number that is used is the comparative annual sales of test and control store groups at the subcategory level); …and a number to display… (Id., ¶ 89, The number of items is the number of items that will be replaced in order to make room for the 2 test product SKUs. In the present embodiment the number of items to be replaced is the same as the number of test SKUs (2)); model…; normalize the model…; …normalized… (Id., ¶ 14, Until now there has been no comprehensive analytical model that accurately normalizes test store and control store sales, accounts for first year build rate, seasonality, normalized margin lift, advertising effect, promotion effect, vendor funds, markdowns, cannibalization, incumbent product inventory disposition, and shelf work to cut in a new product. The present invention produces a single value equal to the increase or decrease in contribution margin that results when a new product is substituted for an existing product in its peer group).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the normalization and model production elements of Connolly in the analogous art of store level product sales (Connolly, ¶ 19).
	The motivation for doing so would have been to provide normalization as a means of “improving margins, and the collection of fees…” [Connolly, ¶ 2; Eltchaninoff, ¶ 33].
	The combination of Eltchaninoff and Connolly does not explicitly disclose in the at least two geographic time zones…; in a current geographic time zone.
However, Cardno discloses …in at least two different geographic time zones… in the at least two geographic time zones…; …select a geographic time zone…; in the selected time zone… ; in the selected geographic time zone (Cardno, ¶ 564, According to one example, the temporal parameters in the query (discloses selection of time zones) may be times in different time zones), (Id., ¶ 1284, The described solution understands the following concepts: 1. Time zones 2. Precision 3. A Point in Time 4. Local Time 5. Time Definitions. For Example, 3rd Monday of the month, 4th Business day of the month, quarters, half years, Wal-Mart week, gaming day), (Id., ¶ 348, Selectable Layers are interactive and consist of Layers items that can have associated data. On a retail spatial map it includes store locations as they have associated data).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization and model production elements of Connolly to include the time zone elements of Cardno in the analogous art of data visualization in the retail industry (¶ 153, ¶ 165).
The motivation for doing so respective this communication step would have been to “put experts' data visualization techniques in the customer's hands by skillfully guiding the end user through choosing the right parameters, to display the right data… to improve business performance” [Cardno, ¶ 151; Connolly, ¶ 2; Eltchaninoff, ¶ 33].

	Regarding claim 2, the combination of Eltchaninoff, Connolly and Cardno discloses the system of claim 1.
	Eltchaninoff further discloses wherein… sales are defined as sales of an item in a scheduled time period offset by a number of items made and not sold for the same time period (Eltchaninoff, ¶ 11, In another aspect of the present invention there is provided a method of managing inventory including the steps of receiving sales, receipt, and adjustment data from a store client over the Internet on an application, accessing a database with the store-level sales (discloses sales), receipt, and adjustment data for an inventory management algorithm, and providing future event information to the application, and running an inventory management algorithm on the application based on the future event information and the store-level sales, receipt, and adjustment data), (Id., ¶ 9 Demand Summary--Demand is summarized based on time periods selected by the user. This information is also presented graphically (discloses sales over a time period)), (Id., ¶ 91, Quick Order Quantity screen includes an Order Quantity Focus process 614 and a Demand Quantity Focus process 617. This is where an order is created. The Quick Order Quantity screen contains the following tabs: 

    PNG
    media_image1.png
    233
    666
    media_image1.png
    Greyscale

(write offs tab discloses items made and not sold)). 
	Examiner relies on KSR Rationale A to disclose net sales, as demonstrated above for claim 1.
	At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the normalization and model production elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.


Claims 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eltchaninoff in view of Connolly and Cardno and in further view of Benson et al., U.S. Publication No. 2008/0133317 [hereinafter Benson].


	Regarding claim 3, the combination of Eltchaninoff, Connolly and Cardno discloses the system of claim 1.
	Eltchaninoff further discloses wherein each store comprises: a POS device adapted to acquire information on the items sold (Eltchaninoff, ¶ 4, Today, the static inventory models are based on high-level demographics and do not adjust product assortment by local store demand. Therefore, they are unable to dynamically react to rapidly changing consumer demands. In addition, there is limited capability to understand, on a store-by-store basis (discloses each store), the correlation between consumer demand and weather, local events, pricing, etc), (Id., ¶ 54, A GOT (graphical order terminal) 107 (discloses POS device) is fed data and allows the user to interact with the application. A GOT(s) 107 is optional at the store location if a desktop client 106 is in use. The GOT(s) 107 connect to the servers 101, 102 through a RF access point and on to the internal LAN/WAN); a local database adapted to store information provided to it (Id., ¶ 45, FIG. 3 shows a local store implementation model for a retailer that has only one store, or wants to have each of their stores run independently of each other using their own version of the application and their own database (discloses local database)), (Id., ¶ 46, As shown in FIG. 3, this model has one or more servers 101, 102 physically residing at each store. The servers 101, 102 host the application, the database 103, the backup database 130, as well as the web server and backup servers where necessary), (Id., ¶ 48, FIG. 3 also shows some of the external data that feeds to the store servers 101, 102 from the Head Office servers 110, if the retailer has 2 or more stores influenced by a head office location); at least one production department adapted to make the items, the production department having a display area adapted to display a limited number of items (Id., ¶ 5, today's food retailers are unable to accurately track the profitability of the "fresh" areas of the store. They are suffering from low or no profit margins on areas like the deli, bakery (discloses production department) and home meal replacement sections), (Id., ¶ 4, There is no existing process in place to proactively account for future causal factors, that will affect sales, or understand at the point of ordering the past consumer trends. This inability to more precisely anticipate future demand perpetuates a pendulum effect at retail, where shelves (discloses display area) sway from over-stocked to under-stocked conditions); [Benson discloses a local CPU] coupled to the POS and the local database adapted to receive information on sales of items and the time of sales from the POS, store the sales information in the local database, store [Benson discloses markdown] and waste information in the local database, and store [Benson discloses product shelf life information] (Eltchaninoff, ¶ 54, A GOT (graphical order terminal) 107 (discloses POS device) is fed data and allows the user to interact with the application. A GOT(s) 107 is optional at the store location if a desktop client 106 is in use. The GOT(s) 107 connect to the servers 101, 102 through a RF access point and on to the internal LAN/WAN), (Id., ¶ 45, FIG. 3 shows a local store implementation model for a retailer that has only one store, or wants to have each of their stores run independently of each other using their own version of the application and their own database (discloses local database)), (Id., ¶ 33, The benefits of e-demand include: increased sales, improved inventory turns, improved gross margins, reduction in slow moving merchandise, early introduction of beneficial new items, minimized write-offs (discloses waste information), and out of stocks), (Id., ¶ 109, Demand Summary--Demand is summarized based on time periods selected by the user. This information is also presented graphically (discloses time of purchase)).
	While suggested, the combination of Eltchaninoff, Connolly and Cardno does not explicitly disclose a local CPU… markdown… product shelf life information.
	However, Benson discloses a local CPU… markdown… product shelf life information (Benson, ¶ 41, The store workstation 116 may be implemented using a personal computer having suitable input/output devices, such as a mouse or keyboard, processors (discloses local CPU), memory and communications interfaces), (Id., ¶ 29, Column 61 includes the calculated median numbers for each day, column 62 includes markdown calculation codes (discloses markdown information), column 64 includes the highest amounts of each item sold within a time period for previous ones of a particular day and column 66 includes the lowest amounts of each item sold within the time period for previous ones of the particular day), (Id., ¶ 23, At step 18, a median number of daily sales for the item is calculated using the retrieved sales data. In some embodiments, a preliminary target production number is set that includes the median number of daily sales calculated at step 18 times a lift factor (e.g., 1.5) that may be based on the shelf life for a particular food item (discloses product shelf life information)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly and the geographic time zone elements of Cardno to include the product shelf life and markdown information elements of Benson in the analogous art of “determining and producing quantities of perishable, store-prepared food items” (Benson, ¶ 4).
The motivation for doing so would have been to improve the ability to determine “quantities of perishable, store-prepared food items that should be displayed for consumer selection and purchase on a daily basis at stores within a retail enterprise” [Benson, ¶ 18; Cardno, ¶ 151; Connolly, ¶ 2; Eltchaninoff, ¶ 33].

Regarding claim 4, the combination of Eltchaninoff, Connolly, Cardno and Benson discloses the system of claim 3.
Eltchaninoff further discloses wherein the production department may include at least one of a bakery and a deli (Eltchaninoff, ¶ 5, today's food retailers are unable to accurately track the profitability of the "fresh" areas of the store. They are suffering from low or no profit margins on areas like the deli, bakery and home meal replacement sections).

Regarding claim 5, the combination of Eltchaninoff, Connolly, Cardno and Benson discloses the system of claim 3.
Eltchaninoff further discloses wherein the central CPU is further adapted to: acquire a production plan from the production plan storage for at least one previous time period (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule (discloses acquired production plan) based on those critical windows; it also keeps track of ingredient usage and ordering requirements based on that usage), (Id., ¶ 52, FIG. 4 also illustrates external systems that send or receive data from sources outside the e-demand system. External systems include master file feeds, messaging, Internet feeds, etc. These data transmissions will come to the servers through a gateway processor (discloses central CPU)), (Id., ¶ 91, Quick Order Quantity screen includes an Order Quantity Focus process 614 and a Demand Quantity Focus process 617. This is where an order is created. The Quick Order Quantity screen contains the following tabs: This Tab . . . Displays . . . Order Quantity Actual order from previous order cycles (discloses quantity from previous time periods)); acquire information from the local database of actual items sold for the same time periods and determine a deviation from the pre-stored production plan (Id., ¶ 45, FIG. 3 shows a local store implementation model for a retailer that has only one store, or wants to have each of their stores run independently of each other using their own version of the application and their own database (discloses local database)), (Id., ¶ 64, Performance Analysis--Performance Analysis displays the Sales Contribution Chart. This is a bar chart of actual sales performance (discloses actual sales)), (Id., ¶ 110, Lost Sales/TrueDemand--Lost sales are calculated and used to determine TrueDemand. TrueDemand is demand plus sales that would have occurred if the item had not been out of stock (lost sales). This information is also presented graphically (discloses deviation from production)); store the deviation in [Benson discloses a deviation storage] (Id., ¶ 110, Lost Sales/TrueDemand--Lost sales are calculated and used to determine TrueDemand. TrueDemand is demand plus sales that would have occurred if the item had not been out of stock (lost sales). This information is also presented graphically (discloses deviation)); display an indication of the magnitude of the deviation on… [Cardno discloses …an employee display…] for a plurality of time periods (Eltchaninoff, ¶ 110, Lost Sales/TrueDemand--Lost sales are calculated and used to determine TrueDemand. TrueDemand is demand plus sales that would have occurred if the item had not been out of stock (lost sales). This information is also presented graphically (discloses displaying an indication of magnitude of deviation)), (Id., ¶ 31, Retailers face many challenges in anticipating, monitoring, and satisfying diverse and rapidly changing customers' demands. These changes are due to complex and inter-related factors that can be anticipated when historic and future information is available (discloses plurality of time periods), and presented in a cohesive and correlative manner. Demand Chain Management is a method of effectively using information to anticipate the future in this rapidly changing and difficult-to-predict environment).
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose a deviation storage; an employee display.
However, Cardno discloses an employee display (Cardno, ¶ 1587, In the retail industry, yield management has been successfully utilized. Given the quantity and timeliness of the sales data available, as well as the ability to quickly adjust prices, data visualization as herein described has the potential to assist in employee full scale yield management, as well as assisting in other areas including the retail floor, food services or a holistic view of the whole of the retail business).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization elements of Connolly to include the employee display elements of Cardno in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff and Connolly and Cardno does not explicitly disclose a deviation storage.
However, Benson discloses a deviation storage (Benson, ¶ 4, The method includes collecting daily sales data for the perishable, store-prepared food items and saving the daily sales data in memory (discloses deviation storage)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly and the geographic time zone elements of Cardno to include the product shelf life and markdown information elements of Benson in the analogous art of determining and producing quantities of perishable, store-prepared food items for the same reasons as stated for claim 3.

Regarding claim 6, the combination of Eltchaninoff, Connolly, Cardno and Benson discloses the system of claim 3.
Eltchaninoff further discloses further comprising: [Cardno discloses …an input device…] coupled to… [Benson discloses …the local CPU…] allowing a count of items not sold to be input to the system (Eltchaninoff, ¶ 33, The benefits of e-demand include: increased sales, improved inventory turns, improved gross margins, reduction in slow moving merchandise, early introduction of beneficial new items, minimized write-offs (discloses waste information), and out of stocks).
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose an input device… the local CPU
However, Connolly discloses an input device (Connolly, ¶ 108, the system may include one or more communication devices (wired or wireless) for communicating with external and internal devices, and one or more input/output devices, such as a display, pointing device, keyboard or printing device. (discloses input device)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization and model production elements of Connolly to include the input device elements of Cardno in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff, Connolly and Cardno does not explicitly disclose the local CPU.
However, Benson discloses the local CPU (Benson, ¶ 41, The store workstation 116 may be implemented using a personal computer having suitable input/output devices, such as a mouse or keyboard, processors (discloses local CPU), memory and communications interfaces).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly and the geographic time zone elements of Cardno to include the local CPU elements of Benson in the analogous art of determining and producing quantities of perishable, store-prepared food items for the same reasons as stated for claim 3.

Regarding claim 7, Eltchaninoff discloses a method of increasing sales and decreasing waste of at least one perishable item made and sold in a plurality of stores… [Cardno discloses …in at least two geographic time zones], comprising the steps of:… [Cardno discloses …selecting a geographic time zone…] (Eltchaninoff, ¶ 33, The benefits of e-demand include: increased sales (discloses increasing sales), improved inventory turns, improved gross margins, reduction in slow moving merchandise, early introduction of beneficial new items, minimized write-offs (discloses decreasing waste), and out of stocks), (Id., ¶ 106, Inventory Balance Lookup screen 637 allows the retailer to view the balance of inventory for a specific item in report format), (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket (discloses perishable items));
 [Cardno discloses identifying a selected store within the selected time zone…]; [Benson discloses identifying in the selected store a maximum number of items than can be displayed in a modular display of the selected store] 
Eltchaninoff further discloses identifying inventory of ingredients in the selected store available to make the perishable items (Id., ¶ 106, Inventory Balance Lookup screen 637 allows the retailer to view the balance of inventory for a specific item in report format), (Id., ¶ 36, e-demand is also a tool to control the ingredient (discloses ingredients) management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket (discloses perishable items)); determining the maximum number of items that can be made in the selected store (Id., ¶ 98-99, Item Master screen 624 displays detailed information about an item and allows maintenance of that information, categorized into the following sections, which are unique to the application: [0099] Item Code, Item Description, Order Start Date and Order Stop Date, Auto Order Start and Auto Order Stop Date, Order Quantity Minimum, Order Maximum, On-Hand for Display, Auto Order Calculation Method, Absolute Minimum, Absolute Maximum (discloses maximum number of items), Min/Max Calculation, Rounding Method, Suggested Order Qty Source, Item Requires Review and Allow Default Order Qty), (Id., ¶ 5, In these areas the ordering, delivery schedules and preparation charts all reside in different locations. There is very little correlation between ingredient ordering, item preparation (discloses making items) and the item's critical selling windows), (Id., ¶ 4, This inability to more precisely anticipate future demand perpetuates a pendulum effect at retail, where shelves sway from over-stocked to under-stocked conditions (discloses displaying items)); defining a number of each item to make in a scheduled time period (Id., ¶ 109, Demand Summary--Demand is summarized based on time periods selected by the user. This information is also presented graphically (discloses defining a time period)), (Id., ¶ 138-140, [0138] This is the sum of the Period Demand. If there were five periods in the Order Cycle, then H=h1+h2+h3+h4+h5 [0139] Hypothesis Order Quantity: HOQ, HOQ(sys), HOQ(used), HOQ(sim) [0140] Order Quantity amount used to meet the demands of the Order Cycle (discloses defining a number of items to make in a scheduled time period)); calculating average… sales of the selected item for this store for the scheduled time period (Id., ¶ 108, Average Daily Sales--Daily sales are averaged and used by the ordering algorithms. This information is also presented graphically).
Eltchaninoff discloses sales over a time period, but does not explicitly disclose net sales.
However, Connolly discloses costs (Connolly, ¶ 18, Downloaded data comprises sales volume, retail pricing, and cost information pertinent to a test product's peer group constituents).
Since calculating the net sales is a key factor of the income statement required for U.S. business corporations, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, reducing the sales revenue of Eltchaninoff by the cost element as taught by Connolly since there are a finite number of identified, predictable potential solutions (i.e. types of sales data) to the recognized need (financial regulations) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known) (KSR Rationale D, see MPEP § 2141). 
Eltchaninoff further discloses calculating a set of corporate adjustments to the calculated net sales (Id., ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour. [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses corporate adjustments)); adjusting each calculated net sales by the corporate adjustments to result in the adjusted production numbers for each item for each store (Id., ¶ 143-145, [0143] Actual Order Quantity: AOQ, AOQ(sys), AOQ(used), AOQ(sim) [0144] This is the order quantity sent to the Vendor. This is calculated by applying business rules and vendor constraints. AOQ=Validated(HOQ) [0145] Applying business rules and Vendor Constraints recalculates this equation (discloses production adjustments)), (Id., ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour. [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses corporate adjustments)); communicating the adjusted production plan number of each item to be made to each store in… [Cardno discloses …the selected geographic zone…] before the scheduled time period (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses communicating a production plan before the scheduled production time period), (Id., ¶ 143-145, [0143] Actual Order Quantity: AOQ, AOQ(sys), AOQ(used), AOQ(sim) [0144] This is the order quantity sent to the Vendor. This is calculated by applying business rules and vendor constraints. AOQ=Validated(HOQ) [0145] Applying business rules and Vendor Constraints recalculates this equation (discloses production adjustments)); making and displaying at the store, the adjusted production number of items communicated to each store in… [Cardno discloses the selected geographic time zone] (Id., ¶ 143-145, [0143] Actual Order Quantity: AOQ, AOQ(sys), AOQ(used), AOQ(sim) [0144] This is the order quantity sent to the Vendor. This is calculated by applying business rules and vendor constraints. AOQ=Validated(HOQ) [0145] Applying business rules and Vendor Constraints recalculates this equation (discloses production adjustments)), (Id., ¶ 4, This inability to more precisely anticipate future demand perpetuates a pendulum effect at retail, where shelves sway from over-stocked to under-stocked conditions (discloses displaying items)), (Id., ¶ 41, FIG. 1 also represents an example of client hardware that may be available at two or more store locations); 
[Connolly discloses repeating the calculation…] Eltchaninoff  further discloses …and communication of adjusted production numbers for at least… [Cardno discloses a next geographic time zone] (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses communicating a production plan just before the scheduled production time period); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas).
While suggested, Eltchaninoff does not explicitly disclose in at least two difference geographic time zones…; …selecting a geographic time zone…; identifying a selected store within the selected time zone…; identifying in the selected store a maximum number of items than can be displayed in a modular display of the selected store; …the selected geographic zone…; …the selected geographic zone…; repeating the calculation…
However, Connolly discloses repeating the calculation… (Connolly, ¶ 78, The annual forecast procedure for sales and margin is repeated for other SKUs comprising the test product (in the present embodiment SKU 2)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the cost and calculation repeating elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose in at least two difference geographic time zones…; …selecting a geographic time zone…; identifying a selected store within the selected time zone…; identifying in the selected store a maximum number of items than can be displayed in a modular display of the selected store; …the selected geographic zone…; …the selected geographic zone…
However, Cardno discloses in at least two difference geographic time zones…; …selecting a geographic time zone…; identifying a selected store within the selected time zone…; …the selected geographic zone…; …the selected geographic zone… (Cardno, ¶ 564, According to one example, the temporal parameters in the query may be times in different time zones), (Id., ¶ 1284, The described solution understands the following concepts: 1. Time zones 2. Precision 3. A Point in Time 4. Local Time (discloses current geographic time zone) 5. Time Definitions. For Example, 3rd Monday of the month, 4th Business day of the month, quarters, half years, Wal-Mart week, gaming day), (Id., ¶ 348, Selectable Layers are interactive and consist of Layers items that can have associated data. On a retail spatial map it includes store locations as they have associated data).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the cost and calculation repeating elements of Connolly to include the time zone elements of Cardno in the analogous art of data visualization in the retail industry for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff, Connolly and Cardno does not explicitly disclose identifying in a selected store a modular display size available for the items.
However, Benson discloses identifying in the selected store a maximum number of items than can be displayed in a modular display of the selected store (Benson, ¶ 2, Retail stores (discloses plurality of stores), such as a supermarket (discloses selected store), often order items in bulk that are to be prepared in-store prior to display and customer selection. A cut-down case, for example, contains a single component that may be divided into a number of variably sized items of various item types. A side of beef or a primal (which is a portion of a side of beef) is a type of item that may be part of a cut-down case, as an example (discloses identifying a modular display size)), (Id., ¶ 26, In some embodiments, even if two or more of a preliminary target production number, promotion target production number, default and/or override number applies, the system may set the highest of these numbers as the target production number (discloses maximum number of items to be displayed)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization and model production elements of Connolly to include the modular display size of Benson in the analogous art of determining and producing quantities of perishable, store-prepared food items for the same reasons as stated for claim 3.

Regarding claim 8, the combination of Eltchaninoff, Connolly, Cardno and Benson discloses the method of claim 7.
Eltchaninoff further discloses wherein the set of corporate adjustments is calculated by: acquiring estimated numbers of items to make and display for the current store (Eltchaninoff, ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour (discloses acquiring number of items). [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses corporate adjustments)), (Id., ¶ 4, This inability to more precisely anticipate future demand perpetuates a pendulum effect at retail, where shelves sway from over-stocked to under-stocked conditions (discloses displaying items)); acquiring net sales of this item from a plurality of other production departments for the scheduled time period… [Cardno discloses… in the selected geographic time zone…]  (Eltchaninoff, ¶ 11, In another aspect of the present invention there is provided a method of managing inventory including the steps of receiving sales, receipt, and adjustment data from a store client over the Internet on an application, accessing a database with the store-level sales (discloses sales), receipt, and adjustment data for an inventory management algorithm, and providing future event information to the application, and running an inventory management algorithm on the application based on the future event information and the store-level sales, receipt, and adjustment data), (Id., ¶ 5, today's food retailers are unable to accurately track the profitability of the "fresh" areas of the store. They are suffering from low or no profit margins on areas like the deli, bakery (discloses production department) and home meal replacement sections), (Id., ¶ 109, Demand Summary--Demand is summarized based on time periods selected by the user. This information is also presented graphically (discloses defined time period)).
Examiner relies on KSR Rationale D to disclose net sales, as demonstrated above for claim 1;
[Connolly discloses normalizing the net sales to adjust for…] [Cardno discloses …store size relative to an average store size of the plurality of stores; identifying the store that has the highest normalized net sales for this item…] 
Eltchaninoff further discloses …in the scheduled time period as a… [Connolly discloses …model store…] [Cardno discloses …in the selected time zone] (Eltchaninoff, ¶ 109, Demand Summary--Demand is summarized based on time periods selected by the user. This information is also presented graphically (discloses defined time period)); acquiring the production planner numbers for this [Connolly discloses …model store…] for the selected time period (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket (discloses identifying production facilities)), (Id., ¶ 145-147, Applying business rules and Vendor Constraints recalculates this equation. [0146] Validation is calculated by the following two rules: [0147] If Actual Order Quantity AOQ(used) is outside Min/Max Order Quantity range (master), the Actual Order Quantity AOQ(used) will be set to minimum, if below, or be set to maximum, if above (discloses sales above a predetermined amount). The Application changes Actual Order Quantity AOQ(used) to rounded quantity nearest to the Max or Min accordingly), (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses acquiring a production plan); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks (discloses number of items to produce), and more importantly in these areas, write-offs); [Connolly discloses normalizing…] Eltchaninoff further discloses …the production planning numbers of… [Connolly discloses …the model store…] [Cardno discloses …size relative to the size each other store…] (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses production plan); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks (discloses number of items to produce), and more importantly in these areas, write-offs); and using the… [Connolly discloses …normalized…] production planner numbers for each store… [Cardno discloses …in the selected time zone] …as its corporate adjustment (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses acquiring a production plan); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks (discloses number of items to produce), and more importantly in these areas, write-offs), (Id., ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour. [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses corporate adjustments)).
While suggested, Eltchaninoff does not explicitly disclose in the selected geographic time zone… normalizing the net sales to adjust for store size relative to an average store size of the plurality of stores; identifying the store that has the highest normalized net sales for this item …model store …in the selected time zone; …model store…; normalizing …the model store size relative to the size each other store…; normalized… in the selected time zone
However, Connolly discloses normalizing the net sales to adjust for…; …model store…; …model store…; the model store; normalized (Connolly, ¶ 14, Until now there has been no comprehensive analytical model that accurately normalizes test store and control store sales (discloses normalizing store sales), accounts for first year build rate, seasonality, normalized margin lift, advertising effect, promotion effect, vendor funds, markdowns, cannibalization, incumbent product inventory disposition, and shelf work to cut in a new product. The present invention produces a single value equal to the increase or decrease in contribution margin that results when a new product is substituted for an existing product in its peer group), (Id., ¶ 11, The present invention indexes control stores (discloses model store) to test stores and test stores to all stores based on prior year subcategory sales which produces much more accurate forecasts).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the normalization and model store elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose in the selected geographic time zone… store size relative to an average store size of the plurality of stores; identifying the store that has the highest… sales for this item …in the selected time zone; …model store…; …size relative to the size each other store…; … in the selected time zone.
However, Cardno discloses in the selected geographic time zone… store size relative to an average store size of the plurality of stores , identifying the store that has the highest…  sales for this item …in the selected time zone; …size relative to the size each other store…; … in the selected time zone  (Cardno, ¶ 564, According to one example, the temporal parameters in the query (discloses selection of time zones) may be times in different time zones), (Id., ¶ 1284, The described solution understands the following concepts: 1. Time zones 2. Precision 3. A Point in Time 4. Local Time 5. Time Definitions. For Example, 3rd Monday of the month, 4th Business day of the month, quarters, half years, Wal-Mart week, gaming day), (Id., ¶ 348, Selectable Layers are interactive and consist of Layers items that can have associated data. On a retail spatial map it includes store locations as they have associated data), (Id., Table 2, Dimensions are data items that can be categorized. For example, Gender; Locations. Dimensions might be displayed on visualizations. For example product categories on a shop floor. Fact See Business Performance Drivers (BPDs) Measure See Business Performance Drivers (BPDs) Normalizations Can be applied to BPDs… Restrictions have the following types: Restriction Business Type Definition Example Context = Equal to State = Revenue `CA` earned within the state of California >= Greater Units Sold Revenue than or >=200 earned from equal to stores where units sold were greater than (or equal to) 200 units =< Less than Revenue Revenue or equal to =<$50,000 earned from stores where Revenue was less than (or equal to) $50,000 > Greater Units Sold Revenue than >200 earned from stores where the number of units sold were greater than 200 units (discloses normalization of data with regard to store data including size, revenue and number of items sold (i.e. highest sales for this item)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the cost and calculation repeating elements of Connolly to include the time zone elements of Cardno in the analogous art of data visualization in the retail industry for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Eltchaninoff, Connolly, Cardno and Benson discloses the method of claim 7.
Eltchaninoff further discloses wherein corporate adjustments are calculated by: acquiring estimated numbers of items to make and display for the current store (Eltchaninoff, ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour. [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses corporate adjustments/ acquiring a number of items to make)), (Id., ¶ 4, This inability to more precisely anticipate future demand perpetuates a pendulum effect at retail, where shelves sway from over-stocked to under-stocked conditions (discloses displaying items)); acquiring net sales trends of this item from net sales of a plurality of other production departments for the scheduled time period… [Cardno discloses …in the selected geographic time zone] (Id., ¶ 32, Demand Chain Management enables retailers, distributors and manufacturers to anticipate sales through a "hypothesize and verify" approach to ordering. Information is presented to allow the analysis of past sales trends (discloses acquiring sales trends), as well as the identification of future causal factors, to refine order quantities and to localize the appropriate product mix, width, and depth by retail location), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses predetermined time period). This information is also presented graphically), (Id., ¶ 5, today's food retailers are unable to accurately track the profitability of the "fresh" areas of the store. They are suffering from low or no profit margins on areas like the deli, bakery (discloses production departments) and home meal replacement sections).
Examiner relies on KSR Rationale D to disclose net sales, as demonstrated above for claim 1;
[Connolly discloses normalizing…] Eltchaninoff further discloses …the net sales trends to adjust for… [Cardno discloses …the selected store size relative to the average store size of the plurality of stores; (Eltchaninoff, ¶ 32, Demand Chain Management enables retailers, distributors and manufacturers to anticipate sales through a "hypothesize and verify" approach to ordering. Information is presented to allow the analysis of past sales trends (discloses sales trends), as well as the identification of future causal factors, to refine order quantities and to localize the appropriate product mix, width, and depth by retail location), (Id., ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour. [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses adjustments));
[Cardno discloses …identifying the store that has the highest normalized net sales for this item…] Eltchaninoff further discloses …in this scheduled time period… [Cardno discloses …in the selected geographic time zone…] [Connolly discloses …as a model store for this item…] (Eltchaninoff, ¶ 109, Demand Summary--Demand is summarized based on time periods selected by the user. This information is also presented graphically (discloses defined time period)), (Id., ¶ 32, Demand Chain Management enables retailers, distributors and manufacturers to anticipate sales through a "hypothesize and verify" approach to ordering. Information is presented to allow the analysis of past sales trends (discloses sales trends), as well as the identification of future causal factors, to refine order quantities and to localize the appropriate product mix, width, and depth by retail location), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses selected time period). This information is also presented graphically); acquiring the production plan numbers for this… [Connolly discloses …model store…] for the selected time period (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses acquiring a production plan); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks (discloses number of items to produce), and more importantly in these areas, write-offs), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses selected time period). This information is also presented graphically); [Connolly discloses normalizing…] these production plan numbers… [Connolly discloses …for each store by a ratio equal to the size of the current store to the model store size]  (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses acquiring a production plan); and using the… [Connolly discloses normalized…] production plan numbers for each store as its corporate adjustment (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses acquiring a production plan); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks (discloses number of items to produce), and more importantly in these areas, write-offs), (Id., ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour. [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses corporate adjustments)).
While suggested, Eltchaninoff does not explicitly disclose …in the selected geographic time zone; normalizing …the selected store size relative to the average store size of the plurality of stores; identifying the store that has the highest normalized net sales for this item …in the selected geographic time zone as a model store for this item…; …model store; normalizing …for each store by a ratio equal to the size of the current store to the model store size …; normalized.
However, Connolly discloses normalizing…; as a model store for this item…; model store; normalizing …for each store by a ratio equal to the size of the current store to the model store size; normalized (Connolly, ¶ 14, Until now there has been no comprehensive analytical model that accurately normalizes test store and control store sales (discloses normalizing store sales), accounts for first year build rate, seasonality, normalized margin lift, advertising effect, promotion effect, vendor funds, markdowns, cannibalization, incumbent product inventory disposition, and shelf work to cut in a new product. The present invention produces a single value equal to the increase or decrease in contribution margin that results when a new product is substituted for an existing product in its peer group), (Id., ¶ 11, The present invention indexes control stores (discloses model store) to test stores and test stores to all stores based on prior year subcategory sales which produces much more accurate forecasts), (Id., claim 8, The system and method of claim 1 wherein sales data of control stores is indexed to sales data of test stores using a ratio calculated by comparing the annual subcategory sales of control stores to annual subcategory sales of test stores).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the normalization and model store elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose …in the selected geographic time zone; …the selected store size relative to the average store size of the plurality of stores; identifying the store that has the highest normalized net sales for this item …in the selected geographic time zone.
However, Cardno discloses …in the selected geographic time zone; …the selected store size relative to the average store size of the plurality of stores; identifying the store that has the highest normalized net sales for this item …in the selected geographic time zone (Cardno, ¶ 564, According to one example, the temporal parameters in the query (discloses selection of time zones) may be times in different time zones), (Id., ¶ 1284, The described solution understands the following concepts: 1. Time zones 2. Precision 3. A Point in Time 4. Local Time 5. Time Definitions. For Example, 3rd Monday of the month, 4th Business day of the month, quarters, half years, Wal-Mart week, gaming day), (Id., ¶ 348, Selectable Layers are interactive and consist of Layers items that can have associated data. On a retail spatial map it includes store locations as they have associated data), (Id., Table 2, Dimensions are data items that can be categorized. For example, Gender; Locations. Dimensions might be displayed on visualizations. For example product categories on a shop floor. Fact See Business Performance Drivers (BPDs) Measure See Business Performance Drivers (BPDs) Normalizations Can be applied to BPDs… Restrictions have the following types: Restriction Business Type Definition Example Context = Equal to State = Revenue `CA` earned within the state of California >= Greater Units Sold Revenue than or >=200 earned from equal to stores where units sold were greater than (or equal to) 200 units =< Less than Revenue Revenue or equal to =<$50,000 earned from stores where Revenue was less than (or equal to) $50,000 > Greater Units Sold Revenue than >200 earned from stores where the number of units sold were greater than 200 units (discloses normalization of data with regard to store data including size, revenue and number of items sold (i.e. highest sales for this item)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the cost and calculation repeating elements of Connolly to include the time zone elements of Cardno in the analogous art of data visualization in the retail industry for the same reasons as stated for claim 1.

Regarding claim 10, the combination of Eltchaninoff, Connolly, Cardno and Benson discloses the method of claim 7.
Eltchaninoff further discloses wherein the step of calculating average net sales comprises: averaging the net sales of the same item from the same store over a plurality of equivalent other past time periods (Eltchaninoff, ¶ 108, Average Daily Sales--Daily sales are averaged and used by the ordering algorithms. This information is also presented graphically (discloses average sales over past time periods)), (Id., ¶ 35, It is an opportunity, with a limited risk factor, to dynamically change product width and depth and to rapidly realize the full potential of the store and the consumer (discloses same product at same store). This proactive approach allows the retailer to keep inventories at an optimum level and to reduce the problem of inventory control).
Examiner relies on KSR Rationale D to disclose net sales, as demonstrated above for claim 1.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the calculation repeating elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.

Regarding claim 11, the combination of Eltchaninoff, Connolly, Cardno and Benson discloses the method of claim 7.
Eltchaninoff further discloses further comprising the steps of: acquiring actual net sales for each item for at least one past time period of the store (Id., ¶ 64, Performance Analysis--Performance Analysis displays the Sales Contribution Chart. This is a bar chart of actual sales performance (discloses actual sales)), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses past time periods). This information is also presented graphically); comparing the actual net sales to the production planner numbers for the at least one previous time period to determine performance (Id., ¶ 126, System Generated--Calculated as part of the ordering process. The result of this equation is saved and not able to be modified by the user. The result of the System Generated equation is used to suggest an order quantity. It is also compared to the result of the Used equation for statistics and metrics (discloses comparing sales to determine performance)), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses past time periods). This information is also presented graphically); activating at least one performance display indicating performance for at least one past time period (Id., ¶ 126, System Generated--Calculated as part of the ordering process. The result of this equation is saved and not able to be modified by the user. The result of the System Generated equation is used to suggest an order quantity. It is also compared to the result of the Used equation for statistics and metrics (discloses comparing sales to determine performance)), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses past time periods). This information is also presented graphically (discloses display indicating performance)). 
Examiner relies on KSR Rationale A to disclose net sales, as demonstrated above for claim 1.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the calculation repeating elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.

Regarding claim 13, the combination of Eltchaninoff, Connolly, Cardno and Benson discloses the method of claim 11.
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose wherein the past time periods are from at least one of: a previous week, a previous four weeks, a previous eight weeks, and a previous twelve weeks.
However, Benson discloses wherein the past time periods include at least one of: a previous week, a previous four weeks, a previous eight weeks, and a previous twelve weeks (Benson, ¶ 28, Promotion numbers may be determined using by identifying a "like week." The like week for a promotional item is a previous promotion week that is selected as being a good forecast for a current week during which the item is on promotion. In some embodiments, the like week may be selected by a merchandiser for the relevant item).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly and the geographic time zone elements of Cardno to include the ‘previous week’ element of Benson in the analogous art of determining and producing quantities of perishable, store-prepared food items for the same reasons as stated for claim 3.

Regarding claim 14, the combination of Eltchaninoff, Connolly, Cardno and Benson discloses the method of claim 7.
Eltchaninoff further discloses wherein the adjusted production numbers are capped to be no more than the maximum number of items that can be made and displayed in the selected store (Id., ¶ 98-99, Item Master screen 624 displays detailed information about an item and allows maintenance of that information, categorized into the following sections, which are unique to the application: [0099] Item Code, Item Description, Order Start Date and Order Stop Date, Auto Order Start and Auto Order Stop Date, Order Quantity Minimum, Order Maximum, On-Hand for Display, Auto Order Calculation Method, Absolute Minimum, Absolute Maximum (discloses production cap), Min/Max Calculation, Rounding Method, Suggested Order Qty Source, Item Requires Review and Allow Default Order Qty.), (Id., ¶ 4, This inability to more precisely anticipate future demand perpetuates a pendulum effect at retail, where shelves sway from over-stocked to under-stocked conditions (discloses displaying items)).

Regarding claim 15, the combination of Eltchaninoff, Connolly, Cardno and Benson discloses the method of claim 7.
Eltchaninoff further discloses wherein the net sales are the sales of the item adjusted for items not sold (Eltchaninoff, ¶ 11, In another aspect of the present invention there is provided a method of managing inventory including the steps of receiving sales, receipt, and adjustment data from a store client over the Internet on an application, accessing a database with the store-level sales (discloses sales), receipt, and adjustment data for an inventory management algorithm, and providing future event information to the application, and running an inventory management algorithm on the application based on the future event information and the store-level sales, receipt, and adjustment data (discloses adjusting)), (Id., ¶ 33, The benefits of e-demand include: increased sales, improved inventory turns, improved gross margins, reduction in slow moving merchandise, early introduction of beneficial new items, minimized write-offs (discloses items not sold), and out of stocks. By-products of these improvements are increased working capital, bottom-line profits and increased consumer satisfaction).
Examiner relies on KSR Rationale D to disclose net sales, as demonstrated above for claim 1.
	At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the normalization and model production elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.

Regarding claim 16, Eltchaninoff discloses a fresh production planner system which determines an optimum number of perishable items to make that maximizes sales and minimizes waste, comprising: a plurality of stores… [Cardno discloses …in at least two different geographic time zones…], each store comprising: a production department for making perishable items having at least one [Benson discloses …modular display area] (Eltchaninoff, ¶ 33, The benefits of e-demand include: increased sales (discloses increasing sales), improved inventory turns, improved gross margins, reduction in slow moving merchandise, early introduction of beneficial new items, minimized write-offs (discloses decreasing waste), and out of stocks), (Id., ¶ 5, today's food retailers are unable to accurately track the profitability of the "fresh" areas of the store. They are suffering from low or no profit margins on areas like the deli, bakery (discloses production departments) and home meal replacement sections); a point of sale (POS) device adapted to acquire sales information relating to the items sold (Id., ¶ 54, A GOT (graphical order terminal) 107 (discloses POS device) is fed data and allows the user to interact with the application. A GOT(s) 107 is optional at the store location if a desktop client 106 is in use. The GOT(s) 107 connect to the servers 101, 102 through a RF access point and on to the internal LAN/WAN); a local database having pre-stored information on: a current amount of inventory for making each item (Id., ¶ 45, FIG. 3 shows a local store implementation model for a retailer that has only one store, or wants to have each of their stores run independently of each other using their own version of the application and their own database (discloses local database)), (Id., ¶ 46, As shown in FIG. 3, this model has one or more servers 101, 102 physically residing at each store. The servers 101, 102 host the application, the database 103, the backup database 130, as well as the web server and backup servers where necessary), (Id., ¶ 106, Inventory Balance Lookup screen 637 allows the retailer to view the balance of inventory (discloses current inventory) for a specific item in report format); previous sales information of the item (Id., ¶ 90, Macro Balance Plan screen includes an Order Quantity Focus process 613 and a Demand Quantity Focus process 616. For a selected order, a graph is presented to visually verify how well you executed the ordering process in previous order cycles (discloses previous sales information), how the category has been trending, and how the system predicts the order amount for this current order cycle); previous waste information of the item (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows; it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks (discloses maximize sales and minimize waste), and more importantly in these areas, write-offs), (Id., ¶ 46, As shown in FIG. 3, this model has one or more servers 101, 102 physically residing at each store. The servers 101, 102 host the application, the database 103, the backup database 130, as well as the web server and backup servers where necessary), (Id., ¶ 48, FIG. 3 also shows some of the external data that feeds to the store servers 101, 102 from the Head Office servers 110, if the retailer has 2 or more stores influenced by a head office location); and a number of items which may be displayed on a display case (Id., ¶ 99, Item Code, Item Description, Order Start Date and Order Stop Date, Auto Order Start and Auto Order Stop Date, Order Quantity Minimum, Order Maximum, On-Hand for Display (discloses items which may be displayed), Auto Order Calculation Method, Absolute Minimum, Absolute Maximum, Min/Max Calculation, Rounding Method, Suggested Order Qty Source, Item Requires Review and Allow Default Order Qty);
[Benson discloses a local CPU…] is coupled to the local database, [Benson discloses… the local CPU] adapted to: acquire sales, waste, number of items to display, inventory available and other information for a plurality of items for a plurality of time periods for this store, and store the acquired information in a local database (Eltchaninoff, ¶ 45, FIG. 3 shows a local store implementation model for a retailer that has only one store, or wants to have each of their stores run independently of each other using their own version of the application and their own database (discloses local database)), (Id., ¶ 33, The benefits of e-demand include: increased sales (discloses sales information), improved inventory turns (discloses other information), improved gross margins, reduction in slow moving merchandise, early introduction of beneficial new items, minimized write-offs (discloses waste information), and out of stocks), (Id., ¶ 39, As shown in FIG. 1, this implementation model has one or more servers 101, 102 physically residing at the Head Office location (discloses corporate computing entity). These servers 101, 102 host the e-demand application, a database 103, a backup database 130, as well as a web server and backup servers where necessary), (Id., ¶ 106, Inventory Balance (discloses inventory available) Lookup screen 637 allows the retailer to view the balance of inventory for a specific item in report format); a corporate computing entity comprising: a central CPU coupled to the local databased of the plurality of stores, adapted to:… [Cardno discloses …select a time zone, and a store within the time zone to process…] (Eltchaninoff, ¶ 45, FIG. 3 shows a local store implementation model for a retailer that has only one store, or wants to have each of their stores run independently of each other using their own version of the application and their own database (discloses local database)), (Id., ¶ 39, As shown in FIG. 1, this implementation model has one or more servers 101, 102 physically residing at the Head Office location (discloses corporate computing entity). These servers 101, 102 host the e-demand application, a database 103, a backup database 130, as well as a web server and backup servers where necessary); calculate a production number of each item to make and display in a current time period by averaging a plurality of equivalent previous time periods… [Cardno discloses …for the selected store in the selected time zone…], as the local production plan, acquire the average net sales for each item for the current time period from a plurality of other production departments,… [Connolly discloses … normalize the average net sales…] from each of the other production departments relative to an average store size for the plurality of stores to adjust for store size, determine a production department having… [Cardno discloses …highest normalized net sales…] for each item and identify each as a model production department for the specific item, acquire the local production plan for the model production departments as the model production plan for each item, normalize the model production plan for current store size relative to the… [Connolly discloses …model…] store size for each individual store as, capping the calculated production number at a maximum number of each items that can be made based upon inventory available at each store for each item as the updated production plan (Id., ¶ 33, The benefits of e-demand include: increased sales (discloses sales information), improved inventory turns (discloses other information), improved gross margins, reduction in slow moving merchandise, early introduction of beneficial new items, minimized write-offs, and out of stocks), (Id., ¶ 98-99, Item Master screen 624 displays detailed information about an item and allows maintenance of that information, categorized into the following sections, which are unique to the application: [0099] Item Code, Item Description, Order Start Date and Order Stop Date, Auto Order Start and Auto Order Stop Date, Order Quantity Minimum, Order Maximum, On-Hand for Display, Auto Order Calculation Method, Absolute Minimum, Absolute Maximum (discloses production cap), Min/Max Calculation, Rounding Method, Suggested Order Qty Source, Item Requires Review and Allow Default Order Qty.), (Id., ¶ 4, This inability to more precisely anticipate future demand perpetuates a pendulum effect at retail, where shelves sway from over-stocked to under-stocked conditions (discloses displaying items)), (Id., ¶ 110, Lost Sales/TrueDemand--Lost sales are calculated and used to determine TrueDemand. TrueDemand is demand plus sales that would have occurred if the item had not been out of stock (lost sales) (discloses available inventory). This information is also presented graphically), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses predetermined time period). This information is also presented graphically), (Id., ¶ 98-99, Item Master screen 624 displays detailed information about an item and allows maintenance of that information, categorized into the following sections, which are unique to the application: [0099] Item Code, Item Description, Order Start Date and Order Stop Date, Auto Order Start and Auto Order Stop Date, Order Quantity Minimum, Order Maximum, On-Hand for Display, Auto Order Calculation Method, Absolute Minimum, Absolute Maximum (discloses production ccap), Min/Max Calculation, Rounding Method, Suggested Order Qty Source, Item Requires Review and Allow Default Order Qty.), (¶ 108, Average Daily Sales--Daily sales are averaged and used by the ordering algorithms. This information is also presented graphically (discloses average sales over past time periods)), (Id., ¶ 35, It is an opportunity, with a limited risk factor, to dynamically change product width and depth and to rapidly realize the full potential of the store and the consumer (discloses same product at same store). This proactive approach allows the retailer to keep inventories at an optimum level and to reduce the problem of inventory control (discloses production numbers)), (Id., ¶ 5, today's food retailers are unable to accurately track the profitability of the "fresh" areas of the store (discloses perishable items). They are suffering from low or no profit margins on areas like the deli, bakery and home meal replacement sections (discloses plurality of production sections). Critical selling windows are not being calculated and therefore accurate forecasts and preparation quantities do not match with "time of day" buying habits of the consumer), (Id., ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour. [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses adjustment)); communicate the updated local production plan to stores in the… [Cardno discloses geographic time zone] before a next scheduled time period (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses communicating a production plan just before the scheduled production time period); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas), (Id., ¶ 41, FIG. 1 also represents an example of client hardware that may be available at two or more store locations).
While suggested, Eltchaninoff does not explicitly disclose … repeat the calculation of the updated local production plan for a plurality of stores in a next geographic time zone;
However, Connolly discloses repeating forecasting calculations for multiple business items (Connolly, ¶ 78, The annual forecast procedure for sales and margin is repeated for other SKUs comprising the test product (in the present embodiment SKU 2)).
Cardno discloses geographic time zones (Cardno, ¶ 564, According to one example, the temporal parameters in the query may be times in different time zones).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the location- and time-attributed business items of Connolly for the various geographic time zones attributed to business measures of Cardno (Cardno, ¶0008).
Thus, the simple substitution of one known element for another producing a predictable result (KSR Rationale B) renders the claim obvious.
Eltchaninoff further discloses …and communicate the updated production plan numbers to the stores before a next scheduled time period (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses communicating a production plan just before the scheduled production time period); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas), (Id., ¶ 41, FIG. 1 also represents an example of client hardware that may be available at two or more store locations).
While suggested, Eltchaninoff does not explicitly disclose in at least two different geographic time zones… modular display area; a local CPU… the local CPU…; …select a time zone, and a store within the time zone to process…… normalize the average net sales… highest normalized net sales…; …for the selected store in the selected time zone… model…; geographic time zone…
However, Connolly discloses normalize the average net sales…; model…  (Connolly, ¶ 14, Until now there has been no comprehensive analytical model that accurately normalizes test store and control store sales (discloses normalizing store sales), accounts for first year build rate, seasonality, normalized margin lift, advertising effect, promotion effect, vendor funds, markdowns, cannibalization, incumbent product inventory disposition, and shelf work to cut in a new product. The present invention produces a single value equal to the increase or decrease in contribution margin that results when a new product is substituted for an existing product in its peer group), (Id., ¶ 11, The present invention indexes control stores (discloses model store) to test stores and test stores to all stores based on prior year subcategory sales which produces much more accurate forecasts),
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the calculation repeating elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose in at least two different geographic time zones… modular display area; a local CPU… the local CPU…; …select a time zone, and a store within the time zone to process… highest normalized net sales…; …for the selected store in the selected time zone…; geographic time zone…
However, Cardno discloses n at least two different geographic time zones…; …select a time zone, and a store within the time zone to process…; highest normalized net sales…; …for the selected store in the selected time zone…; geographic time zone… (Cardno, ¶ 564, According to one example, the temporal parameters in the query may be times in different time zones), (Id., ¶ 1284, The described solution understands the following concepts: 1. Time zones 2. Precision 3. A Point in Time 4. Local Time (discloses current geographic time zone) 5. Time Definitions. For Example, 3rd Monday of the month, 4th Business day of the month, quarters, half years, Wal-Mart week, gaming day), (Id., ¶ 1284, The described solution understands the following concepts: 1. Time zones 2. Precision 3. A Point in Time 4. Local Time 5. Time Definitions. For Example, 3rd Monday of the month, 4th Business day of the month, quarters, half years, Wal-Mart week, gaming day), (Id., ¶ 348, Selectable Layers are interactive and consist of Layers items that can have associated data. On a retail spatial map it includes store locations as they have associated data), (Id., Table 2, Dimensions are data items that can be categorized. For example, Gender; Locations. Dimensions might be displayed on visualizations. For example product categories on a shop floor. Fact See Business Performance Drivers (BPDs) Measure See Business Performance Drivers (BPDs) Normalizations Can be applied to BPDs… Restrictions have the following types: Restriction Business Type Definition Example Context = Equal to State = Revenue `CA` earned within the state of California >= Greater Units Sold Revenue than or >=200 earned from equal to stores where units sold were greater than (or equal to) 200 units =< Less than Revenue Revenue or equal to =<$50,000 earned from stores where Revenue was less than (or equal to) $50,000 > Greater Units Sold Revenue than >200 earned from stores where the number of units sold were greater than 200 units (discloses normalization of data with regard to store data including size, revenue and number of items sold (i.e. highest sales for this item)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization and model production elements of Connolly to include the time zone elements of Cardno for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff, Connolly and Cardno does not explicitly disclose modular display area; the size of the modular display area; a local CPU… the local CPU… modular display size.
However, Benson discloses modular display area (Benson, ¶ 2, Retail stores (discloses plurality of stores), such as a supermarket (discloses selected store), often order items in bulk that are to be prepared in-store prior to display and customer selection. A cut-down case, for example, contains a single component that may be divided into a number of variably sized items of various item types. A side of beef or a primal (which is a portion of a side of beef) is a type of item that may be part of a cut-down case, as an example (discloses identifying a modular display)); a local CPU… the local CPU… modular display size (Benson, ¶ 41, The store workstation 116 may be implemented using a personal computer having suitable input/output devices, such as a mouse or keyboard, processors (discloses local CPU), memory and communications interfaces), (Id., ¶ 2, Retail stores (discloses plurality of stores), such as a supermarket (discloses selected store), often order items in bulk that are to be prepared in-store prior to display and customer selection. A cut-down case, for example, contains a single component that may be divided into a number of variably sized items of various item types. A side of beef or a primal (which is a portion of a side of beef) is a type of item that may be part of a cut-down case, as an example (discloses identifying a modular display size)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly and the geographic time zone elements of Cardno to include the modular display element of Benson in the analogous art of determining and producing quantities of perishable, store-prepared food items for the same reasons as stated for claim 3.

Regarding claim 18, the combination of Eltchaninoff, Connolly, Cardno and Benson discloses the system of claim 16.
The combination of Eltchaninoff, Connolly and Cardno does not explicitly disclose wherein equivalent time periods are at least two time periods which have at least one of the same time of day, day of the week, day of the year, and holiday designation.
However, Benson discloses wherein equivalent time periods are at least two time periods which have at least one of the same time of day, day of the week, day of the year, and holiday designation (Benson, ¶ 23, The system retrieves and processes only selected sales data for each item at step 16. In the illustrated embodiment, the system processes only data for a current specific day of the week (e.g., Monday) over a pre-selected number of weeks, in this instance, 13 weeks (e.g., 13 previous Mondays immediately prior to the current Monday) (discloses day of the week)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly and the geographic time zone elements of Cardno to include the day of the week element of Benson in the analogous art of determining and producing quantities of perishable, store-prepared food items for the same reasons as stated for claim 3.

Regarding claim 19, the combination of Eltchaninoff, Connolly, Cardno and Benson discloses the system of claim 16.
While suggested, Eltchaninoff does not explicitly disclose further comprising: an input device to manually input information into the system that cannot be easily sensed by the system.
However, Cardno discloses further comprising: an input device to manually input and adjust information in the system (Cardno, ¶ 108, the system may include one or more communication devices (wired or wireless) for communicating with external and internal devices, and one or more input/output devices, such as a display, pointing device, keyboard or printing device).  
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the input device elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.

Regarding claim 20, the combination of Eltchaninoff, Connolly, Cardno and Benson discloses the system of claim 3.
Eltchaninoff further discloses further comprising a performance display adapted to display information provided to it (Id., ¶ 64, Performance Analysis--Performance Analysis displays the Sales Contribution Chart. This is a bar chart of actual sales performance); and wherein the central CPU is further adapted to: acquire a production plan from the production plan storage for at least one previous time period (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule (discloses acquired production plan) based on those critical windows; it also keeps track of ingredient usage and ordering requirements based on that usage), (Id., ¶ 91, Quick Order Quantity screen includes an Order Quantity Focus process 614 and a Demand Quantity Focus process 617. This is where an order is created. The Quick Order Quantity screen contains the following tabs: This Tab . . . Displays . . . Order Quantity Actual order from previous order cycles (discloses quantity from previous time periods)); acquire information from the local database of actual items sold for the same time periods and determine a deviation from the pre-stored production plan (Id., ¶ 45, FIG. 3 shows a local store implementation model for a retailer that has only one store, or wants to have each of their stores run independently of each other using their own version of the application and their own database (discloses local database)), (Id., ¶ 64, Performance Analysis--Performance Analysis displays the Sales Contribution Chart. This is a bar chart of actual sales performance (discloses actual sales)), (Id., ¶ 110, Lost Sales/TrueDemand--Lost sales are calculated and used to determine TrueDemand. TrueDemand is demand plus sales that would have occurred if the item had not been out of stock (lost sales). This information is also presented graphically (discloses deviation from production)); store the deviation in [Benson discloses a deviation storage] (Id., ¶ 110, Lost Sales/TrueDemand--Lost sales are calculated and used to determine TrueDemand. TrueDemand is demand plus sales that would have occurred if the item had not been out of stock (lost sales). This information is also presented graphically (discloses deviation)); display an indication of the magnitude of the deviation on [Connolly discloses an employee display] for a plurality of time periods (Eltchaninoff, ¶ 110, Lost Sales/TrueDemand--Lost sales are calculated and used to determine TrueDemand. TrueDemand is demand plus sales that would have occurred if the item had not been out of stock (lost sales). This information is also presented graphically (discloses displaying an indication of magnitude of deviation)), (Id., ¶ 31, Retailers face many challenges in anticipating, monitoring, and satisfying diverse and rapidly changing customers' demands. These changes are due to complex and inter-related factors that can be anticipated when historic and future information is available (discloses plurality of time periods), and presented in a cohesive and correlative manner. Demand Chain Management is a method of effectively using information to anticipate the future in this rapidly changing and difficult-to-predict environment).
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose a deviation storage; an employee display.
However, Cardno discloses an employee display (Cardno, ¶ 1587, In the retail industry, yield management has been successfully utilized. Given the quantity and timeliness of the sales data available, as well as the ability to quickly adjust prices, data visualization as herein described has the potential to assist in employee full scale yield management, as well as assisting in other areas including the retail floor, food services or a holistic view of the whole of the retail business).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization elements of Connolly to include the employee display elements of Cardno in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff, Connolly and Cardno does not explicitly disclose a deviation storage.
However, Benson discloses a deviation storage (Benson, ¶ 4, The method includes collecting daily sales data for the perishable, store-prepared food items and saving the daily sales data in memory (discloses deviation storage)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly and the geographic time zone elements of Cardno to include the product shelf life and markdown information elements of Benson in the analogous art of determining and producing quantities of perishable, store-prepared food items for the same reasons as stated for claim 3.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eltchaninoff in view of Connolly, Cardno and Benson and in further view of Zhang et al., U.S. Publication No. 2010/0138281 [hereinafter Zhang].

Regarding claim 12, the combination of Eltchaninoff, Connolly and Benson discloses the method of claim 11.
The combination of Eltchaninoff, Connolly and Benson does not explicitly disclose wherein the at least one performance display is color coded as to performance.
However, Zhang discloses wherein the at least one performance display is color coded as to performance (Zhang, ¶ 29, The UPC symbols are dynamically bonded to UPC shelf location coordinates through dynamic data binding technology since the color, shape, size, and location for each product change dynamically. The UPC symbols used in the map are optimally represent product or UPC shelf status, such as red color is used for warning store operators for out-of-stock events, yellow color for alerting potential out-of-stock situation, while green color is used for indicating normal shelf stock status). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly, the geographic time zone elements of Cardno and the ‘highest sales’ of Benson to include the color coded performance elements of Zhang in the analogous art of retail store shelf stock monitoring.
The motivation for doing so would have been to “improve retail store operation visibility and accountability, and improve store management efficiency” [Zhang, ¶ 6; Cardno, ¶ 151; Benson, ¶ 18; Connolly, ¶ 2; Eltchaninoff, ¶ 33]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aronowich et al., U.S. Publication No. 2003/0177057 discloses a computer implemented method and system for computing and evaluating demand information.
Lauring et al., U.S. Publication No. 2004/0148217 discloses a method and system for increasing accuracy in shipping and inventory forecasting.
Connors et al., U.S. Patent No. 8,494,916 discloses managing fresh-product inventory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/              Examiner, Art Unit 3624                                                                                                                                                                                          /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624